United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3434
                                     ___________

CMS Communications, Inc.,           *
                                    *
                Appellant,          * Appeal from the United States
                                    * District Court for the Eastern
     v.                             * District of Missouri.
                                    *
Siemens Rolm Communications, Inc.,  *      [UNPUBLISHED]
                                    *
                Appellee.           *
                               ___________

                             Submitted: April 22, 1999
                                 Filed: May 24, 1999
                                    ___________

Before BOWMAN,* Chief Judge, ROSS, and FAGG, Circuit Judges.
                              ___________

PER CURIAM.

        CMS Communications, Inc. (CMS) appeals the district court's adverse grant of
summary judgment in CMS's diversity-based action for tortious interference with
business relations and defamation. We review a grant of summary judgment under a
well-established standard. Because this is a diversity action, we review de novo
questions of state law. Having considered the record and the parties' briefs, we are
satisfied the district court correctly applied the controlling law and the record supports

      *
       The Honorable Pasco M. Bowman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the end of the day on April 23, 1999.
He has been succeeded by the Honorable Roger L. Wollman.
the district court's decisionmaking. Because a comprehensive opinion in this diversity
case would lack precedential value, we affirm on the basis of the district court's ruling
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-